Exhibit 10.3

 

RETIREMENT AGREEMENT AND GENERAL RELEASE

 

This RETIREMENT AGREEMENT AND GENERAL RELEASE (“Agreement”), dated as of
July 16, 2008, is entered into by and between Dyax Corp., a Delaware corporation
with offices at 300 Technology Square, Cambridge, Massachusetts 02139, U.S.A.
(the “Company”), and Stephen S. Galliker (“Employee”).

 

RECITALS

 

A.                                   Employee has previously notified the
Company of his intention to retire from the Company on the date hereof.

 

B.                                     In recognition of his service to the
Company and in accordance with his intention to retire from full time
employment, the Company has agreed to confer on Employee certain additional
benefits, subject to the terms and conditions of this Agreement.

 

In consideration of the foregoing and mutual covenants contained herein, the
parties agree as follows:

 

1.                                      Retirement Date.

 

Employee’s retirement shall be effective as of July 16, 2008 (the “Retirement
Date”) and his employment with the Company shall terminate as of that date. 
Employee hereby confirms his resignation from all offices he holds in the
Company and from all other offices he holds in any of the Company’s direct and
indirect subsidiaries and any affiliates thereof, including without limitation
any employee benefit plans, and agrees to deliver such further instruments
confirming such resignations as the Company may reasonably request from time to
time.

 

2.                                      Retirement Pay.

 

The Company will pay Employee a lump sum amount (the “Retirement Payment”) of
$150,628, less legally required and voluntarily authorized deductions.  Such
payment will be made within five business days after the 7-day revocation period
in Section 12 has expired.

 

3.                                      Insurance and other Benefits.

 

(a)                                  Group Health and Dental Coverage. 
Employee’s group health and dental insurance shall terminate as of the
Retirement Date.  Thereafter, Employee may continue receiving group health and
dental coverage at Employee’s own expense as provided by federal COBRA law. 
Eligibility to continue this insurance stops upon the termination of any period
allowed by law.

 

(b)                           Retirement Plans.  Employee shall be entitled to
his vested benefit in the Company’s 401(k) Plan, but Employee’s ongoing
participation in the Company’s 401(k) plan will cease as of the Retirement
Date.  Employee will not be able to make contributions out of any severance pay
and Employee’s service credit will cease as of the Retirement Date.

 

(c)                            Vacation Pay.  Employee confirms and agrees that
he has no accrued and unused paid time off as of the Retirement Date.

 

--------------------------------------------------------------------------------


 

(d)                                 Stock Options. Subject to applicable laws
and regulations, the portion of each stock option granted to Employee pursuant
to the Company’s Amended and Restated 1995 Equity Incentive Plan that is
currently exercisable (“vested”) as of the Retirement Date may be exercised by
Employee (or his estate or his personal representative in the case of his death
or incapacity, respectively) at any time during the period (the option’s “Option
Exercise Period”) beginning on the date hereof until the earlier of (i) the
original expiration date of the option, which is the tenth anniversary of the
date of grant of such option, or (ii) the first anniversary of the Retirement
Date.  Each unexercised stock option will lapse upon expiration of its
respective Option Exercise Period.  The portion of Employee’s stock options that
are not vested as of the Retirement Date will terminate as of the Retirement
Date.

 

(e)                                  Cessation of Benefits.  Unless otherwise
provided for expressly in this Agreement, all other benefits shall cease as of
Retirement Date, including without limitation, the accrual of paid time off.

 

4.                                      General Release.

 

In consideration of the payment of continued salary and other benefits set forth
in this Agreement, Employee, on his/her own behalf and on behalf of his/her
executors, heirs, administrators, assigns, and anyone else claiming by, through
or under Employee, irrevocably and unconditionally, releases, and forever
discharges the Company from, and with respect to, any and all debts, demands,
actions, causes of action, suits, covenants, contracts, wages, bonuses, damages
and any and all claims, demands, liabilities, and expenses (including attorneys’
fees and costs) whatsoever of any name or nature both in law and in equity,
whether known or unknown (“Claim”) which Employee now has, ever had or may in
the future have against the Company by reason of any matter, cause or thing
which has happened, developed or occurred before the signing of this Agreement,
including, but not limited to, (i) any and all claims, asserted or unasserted,
arising from employee’s employment with or separation from the Company, and
specifically including any claims employee may have under any federal, state or
local labor, employment, discrimination, human rights, civil rights, wage/hour,
pension, or tort law, statute, order, rule, regulation or public policy,
including but not limited to, those arising under the [Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the] National Labor
Relations Act, the Fair Labor Standards Act, the Occupational Safety and Health
Act of 1970, the Americans With Disabilities Act of 1990, the Civil Rights Acts
of 1964 and 1991, the Civil Rights Act of 1866, the Employee Retirement Income
Security Act of 1974, the Rehabilitation Act of 1973, the Family and Medical
Leave Act of 1993, the Equal Pay Act of 1963, the Massachusetts Fair Employment
Practices Act, the Massachusetts Payment of Wages Statute, and Chapters 149
through 154 of the Massachusetts General Laws, (ii) those arising under common
law, including but not limited to claims or suits for intentional interference
with contractual relations, breach of the implied covenant of good faith and
fair dealing, breach of contract, wrongful termination, negligent supervision,
negligence, intentional and negligent infliction of emotional distress,
defamation, false imprisonment, libel, and slander, and (iii) any other action
or grievance against the other party based upon any conduct whatsoever, which
has happened, developed, or occurred before the signing of this Agreement;
provided, however, that excepted from the foregoing are Employee’s rights to
vested employee benefits, any rights to liability insurance coverage for claims
relating to actions undertaken during the term of Employee’s employment by the
Company, and any rights to indemnification in accordance with the Company’s
Articles of Organization and by-laws.

 

It is expressly agreed and understood that the releases contained here are
GENERAL RELEASES.  In the event that either party to this Agreement institutes
any action hereby released or to which he or it has agreed not to sue, the claim
shall be dismissed immediately upon presentation of this Agreement.

 

2

--------------------------------------------------------------------------------


 

5.                                      Exclusion.

 

In the event that a charge or complaint is filed with any administrative agency
or in the event of an authorized investigation, charge or lawsuit filed by any
administrative agency, Employee expressly waives and shall not accept any award
or damages therefrom.

 

6.                                      Nonadmissions Clause.

 

It is understood and agreed that this Agreement does not constitute any
admission by the Company that any action taken with respect to Employee was
unlawful or wrongful, or that such action constituted a breach of contract or
violated any federal or state law, policy, rule or regulation.

 

7.                                      Nondisparagement.

 

In consideration for the payments and benefits offered to Employee hereunder,
Employee agrees that he/she shall not make any false, disparaging or derogatory
statements in public or private regarding the Company or any of its directors,
officers, employees, agents, or representatives or of the Company’s business
affairs and financial condition.  The Company agrees that the officers and
directors of the Company shall not disparage or make negative statements about
Employee.

 

8.                                      Confidentiality Agreement.

 

Employee acknowledges and agrees that he/she continues to be bound by any and
all agreements between him/her and the Company relating to confidential and
proprietary information and non-solicitation as set forth in the Employee
Confidentiality Agreement executed between the Employee and the Company.

 

9.                                      Non-competition.

 

In further consideration for the benefits provided hereunder, Executive agrees
that for a period of twelve (12) months after the Retirement Date (a) Executive
shall not directly or indirectly, whether as an employee, officer, director,
consultant, lender or investor (other than any investment representing less than
1% of the equity in any publicly traded company), participate in any business
enterprise engaged in researching, developing, marketing, selling or attempting
to sell any products which are competitive with those that have been in
development or are currently being developed by the Company or any of its
subsidiaries, and (b) Executive shall not directly or indirectly recruit,
solicit or otherwise induce or attempt to induce any employee of the Company to
leave the employment of the Company.

 

10.                               Settlement of Accounts and Return of Company
Property.

 

In accordance with customary practice, Employee must leave intact all electronic
Company documents including those which he developed or helped develop during
Employee’s employment.  Furthermore, Employee must settle expense accounts, etc.
with the Company and return all Company property in Employee’s possession,
including credit, identification and entry cards, equipment, and all documents
and other materials and copies which include, or relate to, confidential
information of the Company.  In the event that Employee is in possession of any
such property belonging to the Company, Employee must return it to the Company’s
Human Resources Director no later than August 1, 2008.

 

3

--------------------------------------------------------------------------------


 

11.                               Breach.

 

Employee agrees that the compensation and benefits contained in this Agreement
and which flow to Employee from the Company are subject to termination,
reduction or cancellation in the event that Employee takes any action or engages
in any conduct in material violation of this Agreement. In the event that
Employee institutes legal proceedings to enforce this Agreement, Employee agrees
that the sole remedy available to Employee shall be enforcement of the terms of
this Agreement and/or a claim for damages resulting from the breach of this
Agreement, but that under no circumstances shall Employee be entitled to receive
or collect any damages for claims that Employee has released under this
Agreement in accordance with the General Release contained in Section 4 of this
Agreement.

 

12.                               Time To Consider Agreement.

 

Employee has a period of twenty-one (21) days to decide whether to sign this
Agreement.  He may sign this Agreement prior to the expiration of the 21-day
period, provided that he does so knowingly and voluntarily.

 

Employee acknowledges that he has been advised to consult with an attorney and
has had ample opportunity to consult with and review this Agreement with an
attorney of Employee’s choice.   Since this is a legally binding document,
Employee should consider it carefully before signing and should consult with
legal counsel if he wishes to do so.

 

13.                               Revocation.

 

It is agreed and understood that for a period of seven (7) calendar days
following the execution of this Agreement, which period shall end at 5:00 p.m.
on the seventh day following the date of execution, Employee may revoke this
Agreement.  This Agreement will not become effective until this revocation
period has expired.   This seven (7) day revocation period cannot be shortened
by agreement of the parties or by any other means.

 

Any revocation must be made in writing to Ivana Magovcevic-Liebisch, Executive
Vice President, and delivered to her, or mailed and postmarked, within such
period of seven (7) calendar days.  This Agreement shall not become effective or
enforceable until such revocation period has expired without Employee having
revoked his acceptance.  Employee understands and agrees that his right to any
of the benefits afforded Employee under the terms of this Agreement, as
distinguished from those to which he is otherwise entitled, is expressly
contingent upon expiration of the seven-day revocation period set forth therein.

 

14.                               Representations.

 

Employee acknowledges that in exchange for entering into this Agreement Employee
has received good and valuable consideration in excess of that to which Employee
would otherwise have been entitled in the absence of this Agreement.  This
consideration includes, but is not limited to, the Retirement Payment provided
in Section 2 and the benefits as described in Section 3.  Employee further
acknowledges the sufficiency of that consideration.  Employee acknowledges that
no other promises or agreements of any kind have been made to or with Employee
by any person or entity whatsoever to cause him to sign this Agreement. 
Employee further acknowledges that he has had sufficient opportunity to review
this Agreement, consult an attorney, and fully understands the meaning and
intent of this Agreement.

 

4

--------------------------------------------------------------------------------


 

15.                               Severability.

 

If any of the terms of this Agreement shall be held to be invalid and
unenforceable, the remaining terms of this Agreement are severable and shall not
be affected thereby.  However, should the general release provisions of this
Agreement be declared or determined by any tribunal, administrative agency or
court of competent jurisdiction to be illegal or invalid, and should Employee
thereupon seek to institute any claims that would have been within the scope of
the general release, the Company shall be entitled to immediate repayment of,
and Employee shall immediately return, amounts paid to Employee and he shall
reimburse the Company for any additional benefits received by Employee
hereunder.

 

16.                               Governing Law.

 

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, and is binding upon and shall inure to the benefit of the parties
and their respective agents, assigns, heirs, executors, successors and
administrators.

 

17.                               Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties about or
relating to Employee’s retirement and termination of employment from the
Company, or the Company’s obligations to Employee with respect to Employee’s
retirement, and fully supersedes any and all prior agreements or understanding
between the parties with respect to such retirement and termination.  The terms
of this Agreement are contractual in nature and not a mere recital, and they
shall take effect as a sealed document.  This Agreement shall be governed by the
laws of the Commonwealth of Massachusetts, and may not be changed orally, but
only by agreement in writing signed by both parties.  The parties’ attest that
no other representations were made regarding this Agreement other than those
contained herein.

 

*******

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as a sealed instrument effective as of the date first written above.

 

 

DYAX CORP.

 

 

 

 

 

By:

  /s/ Ivana Magovcevic-Liebisch

 

 

Name:

Ivana Magovcevic-Liesbisch

 

 

Title:

General Counsel

 

 

 

I HAVE BEEN ADVISED TO DISCUSS ALL ASPECTS OF THIS AGREEMENT WITH AN ATTORNEY OR
ADVISOR OF MY CHOICE. I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL THE
PROVISIONS OF THIS AGREEMENT AND I VOLUNTARILY AGREE TO IT.

 

 

EMPLOYEE:

 

 

/s/ Stephen S. Galliker

 

Stephen S. Galliker, individually

 

 

6

--------------------------------------------------------------------------------